 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is entered into as of this      day of , 2017, by and
among MAGELLAN GOLD CORPORATION ("Debtor"), and ____________________, as
Collateral Agent ("Secured Party"). 

 

Recitals

 

A.Debtor has agreed to borrow from a syndicate of Lenders (“Lenders”), and the
Lenders have agreed to lend to Debtor the sum of $1.5 million (the "Loan"); 

B.As of the date hereof, Debtor has executed and delivered to each of the
Lenders a secured promissory note in the principal amount of their investments,
which in the aggregate total $____ million, (the "Notes"); and 

C.As a condition to the agreement of the Lenders to loan such amount to Debtor,
Debtor is required to enter into this Security Agreement and to grant to the
Lenders a security interest in the Collateral (as hereinafter defined). 

D.Lenders have appointed Richard Huebner as Collateral Agent under a Collateral
Agent Agreement to hold the security interest and Collateral under this Security
Agreement. 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:

Agreement

1.SECURITY 

1.1Grant of Security Interest.  As security for all of the Obligations (as
defined in Section 1.2), Debtor hereby grants to the Secured Party, a continuing
security interest (as that term is defined in the Uniform Commercial Code as in
effect in Colorado on the date hereof (the "Uniform Commercial Code")), in, and
assigns and pledges to the Secured Party all of the Debtor's right, title and
interest in and to the following, whether now owned or hereafter acquired (by
operation of law or otherwise), and whether now or hereafter existing, owned by
Debtor or in which Debtor otherwise has any rights (collectively, the
"Collateral"): 

(a)All of Debtor's tangible personal property, including without limitation all
present and future inventory, equipment (including items of equipment that are
or become fixtures), now owned or hereafter acquired; 

(b)All patents and patent applications and the inventions and improvements
described and claimed therein, including without limitation, all patents and
patent applications described on Schedule 1.1 hereto, together with (i) all
reissues, divisionals, continuations, renewals, substitutions, extensions and
continuations-in-part thereof, (ii) all income, royalties, damages and payments
now or hereafter due or payable under and with respect thereto, including
without limitation, damages and payments for past, present and future
infringements thereof, (iii) the  

--------------------------------------------------------------------------------

right to sue for past, present and future infringements thereof, and (iv) all
rights corresponding, incident or relating thereto (collectively, the
"Patents");

(c)All licenses and similar agreements and covenants not to sue with respect to
all Patents or any of them (other than any existing license agreements or
covenants not to sue which by their terms prohibit assignment, transfer or the
grant of a security interest by Debtor or give the other party thereto the right
to terminate the same upon an assignment, transfer or grant of a security
interest therein, which licenses or covenants not to sue do not in the aggregate
have a material adverse effect on the value or utility of the Patents or other
assets of Debtor individually or as a whole), together with (i) all renewals,
extensions, supplements and continuations thereof and supplements thereto, (ii)
income, royalties, damages and payments now or hereafter due or payable with
respect thereto, including without limitation, damages and payments for past,
present and future breaches thereof, (iii) the right to sue for past, present
and future breaches thereof, and (iv) all rights corresponding, incident or
relating thereto (collectively, the "Licenses"); 

(d)To the extent that such rights are assignable, all of Debtor's other
intangible personal property other than the property covered by subsection (e)
below, including, without limitation, all present and future accounts, contract
rights, permits, licenses, general intangibles, chattel paper, documents, and
instruments, now owned or hereafter acquired; 

(e)All of Debtor's present and future Government Accounts and rights under
Government Contracts, now owned or hereafter acquired; provided, however, that
Secured Party shall not have a security interest in any rights under any
Government Contract of Debtor or in the related Government Account where the
taking of such Security Interest would be a violation of an express prohibition
contained in the Government Contract (for purposes of this limitation, the fact
that a Government Contract is subject to, or otherwise refers to, Title 31,
§ 3727 or Title 41, § 15 of the United States Code shall not be deemed an
express prohibition against assignment thereof); and 

(f)Any and all additions to any of the foregoing, and any and all replacements,
products and proceeds (including insurance proceeds) of any of the foregoing. 

For purposes of this Agreement, the terms "accounts," "chattel paper,"
"documents," "general intangibles," "instruments," "inventory," "fixtures",
"contract rights" and "equipment" shall have the meanings ascribed to them in
Article 9 of the Uniform Commercial Code, "Government Account" shall mean all
accounts arising out of any Government Contract and "Government Contract" shall
mean all contracts with the United States Government or with any agency thereof,
and all amendments thereto. 

1.2Obligations.  The security interest created hereby in the Collateral
constitutes a continuing security interest for all of the following obligations,
indebtedness and liabilities, whether now existing or hereafter incurred or
arising (collectively, the "Obligations"): 

 

(a)The payment and performance by Debtor, as and when due and payable, of all
amounts from time to time owing by it under or with respect to, whether for
principal, interest, fees, expenses or otherwise, and the performance of all
other obligations of Debtor under, the Notes, this Agreement, a Deed of Trust or
any other document or instrument now or hereafter delivered in connection with
or as security for the Notes (collectively, the "Loan Documents"); 

--------------------------------------------------------------------------------

-2-

--------------------------------------------------------------------------------

(b)All loans and future advances made by Secured Party to Debtor evidenced by,
and all other debts, obligations and liabilities of every kind and character of
Debtor arising from, the Notes, or hereafter arising in favor of Secured Party,
whether such debts, obligations or liabilities be direct or indirect, primary or
secondary, joint or several, fixed or contingent, and whether originally payable
to Secured Party or to a third party and subsequently acquired by Secured Party
and whether such debts, obligations or liabilities are evidenced by notes, open
account, overdraft, endorsement, security agreement, guaranty, or otherwise (it
being contemplated that Debtor may hereafter become indebted to one or more
Secured Party in further sum or sums, but Secured Party shall have no obligation
to extend further indebtedness by reason of this Agreement); 

 

(c) All expenditures made or incurred by Secured Party to protect and maintain
the Collateral and to enforce the rights of Secured Party under this Agreement; 

 

(d)The due performance and observance by Debtor of all of its other obligations
and undertakings from time to time existing under or with respect to the Loan
Documents or any other document or instrument now or hereafter delivered in
connection with or as security for any of the Loan Documents; and 

 

(e)All renewals, extensions, amendments, modifications, supplements or
restatements of or substitutions for any of the foregoing. 

 

Notwithstanding anything to the contrary contained in this Agreement, the
Obligations are not intended to include, and the Collateral is not intended to
secure, amounts owing from the Debtor to Secured Party under any promissory note
(other than the Notes, which is intended to be secured hereby) made by the
Debtor in favor of Secured Party before the date of this Agreement. 

 

1.3Certain Rights of Secured Party.  The Secured Party shall have the right, but
not the obligation, to pay any taxes or levies on the Collateral or any costs to
repair or to preserve the Collateral, which payment shall be made for the
account of Debtor and shall constitute a part of the obligations owed to the
Secured Party and secured pursuant to this Agreement. 

1.4Financing Statements.  At the request of the Secured Party, Debtor will
execute such financing statements, continuation statements, and other documents
with respect to the Collateral pursuant to the Uniform Commercial Code and
otherwise as Secured Party may request, in form satisfactory to the Secured
Party, and Debtor will pay the cost of filing the same in all public offices
where filing is reasonably necessary (including, without limitation, the cost of
filing in the office of the California Secretary of State and the United States
Patent and Trademark Office). 

1.5No Release.  No injury to, or loss or destruction of, any item of the
Collateral shall relieve Debtor of any obligation under this Agreement or under
any of the other Loan Documents. 

2.REPRESENTATIONS AND WARRANTIES OF DEBTOR 

In order to induce Secured Party to enter into this Agreement and to make the
Loan, Debtor hereby makes the following representations and warranties to
Secured Party:

2.1Organization; Due Authorization; Enforceability.  Debtor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.  The execution, delivery and performance by Debtor of this
Agreement and all transactions contemplated  

--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------

herein are within Debtor's corporate powers and have been duly authorized by all
necessary action on the part of Debtor, corporate and otherwise.  This Agreement
has been duly executed and delivered by Debtor and constitutes the valid and
binding obligation of Debtor, enforceable against Debtor in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity.

 

2.2No Conflicts or Consents.  Neither the ownership nor the intended use of the
Collateral by Debtor, nor the grant of the security interest by Debtor to
Secured Party herein, nor the exercise by Secured Party of any rights and
remedies hereunder, does or will (i) conflict with or violate any provision of
the Articles of Incorporation, By-Laws or other governing documents of Debtor,
(ii) conflict with or violate any applicable domestic or foreign law, statute,
rule or regulation applicable to or binding upon Debtor, (iii) conflict with or
violate any agreement, judgment, license, order or permit applicable to or
binding upon Debtor, or (iv) result in or require the creation of any lien,
charge or Encumbrance (as defined below) upon any assets or properties of Debtor
except as expressly contemplated by this Agreement.  Except for filings of
financing statements to be made in favor of Secured Party and filing a copy of
this Agreement with the United States Patent and Trademark Office, no consent,
approval, authorization or order of, and no notice to or filing with, any court,
governmental authority or third party is required in connection with the grant
by Debtor of the security interest herein or the exercise by Secured Party of
any rights and remedies hereunder. 

 

2.3Security Interest.  Debtor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Secured Party in
the manner provided herein, free and clear of any lien, security interest,
adverse claims or other charges or encumbrances.  This Agreement creates a valid
and binding security interest in favor of Secured Party in the Collateral
securing the Obligations.  The filing of the financing statements and other
instruments of registration delivered concurrently herewith by Debtor to Secured
Party will perfect, and establish the first priority of, Secured Party's
security interests hereunder in the Collateral securing the Obligations.  No
further or subsequent filing, recording, registration, other public notice or
other action is necessary or desirable to perfect or otherwise continue,
preserve or protect such security interest, except for continuation statements
or filings. 

 

2.4Title to Assets.  As of the date hereof, Debtor has good, valid, and
marketable title to all of its properties and assets (whether real or personal),
and there exists no mortgage, lien, security interest, reservation, covenant,
restriction or other encumbrance (each of the foregoing hereinafter referred to
as an "Encumbrance") of any nature upon, or with respect to, Debtor or any of
its properties or assets, including, without limitation, the Collateral, except
for liens of record, a senior lien in favor of FirstBank and the security
interests created by this Agreement.   

2.5Taxes.  Debtor has filed all tax returns and reports required by any
governmental authority to be filed by Debtor, and such returns and reports are
true and correct.  Debtor has paid all taxes, assessments, and other government
charges imposed upon it or its income, profits or properties, or upon any part
thereof, other than those presently payable without penalty or interest. 

2.6No Default.  No Event of Default (as defined in Section 6.1 hereof), and no
event which with notice, lapse of time, or both would constitute an Event of
Default, has occurred and is continuing as of the date hereof. 

2.7Patents.  The Patents are valid and subsisting and have not been adjudged
invalid or unenforceable, either in whole or in part.  The Patents specifically
described on Schedule  

--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------

1.1 constitute all of the patents and patent applications now owned by Debtor,
and said Patents constitute all patents and patent applications necessary or
desirable to conduct Debtor's business as it is currently being conducted.

3.AFFIRMATIVE COVENANTS OF DEBTOR 

Until all of the Obligations of Debtor are paid and performed in full, Debtor
hereby covenants and agrees that it shall, unless the Secured Party otherwise
consents in advance in writing:

3.1Payment of Notes.  Punctually pay the principal of and interest on the Notes
and all other amounts that may be due thereunder at the times and places and in
the manner specified therein, except to the extent of any principal or interest
that is converted into common stock of the Debtor according to the terms of the
Notes. 

3.2Corporate Existence.  Preserve, maintain, and keep in full force and effect
its corporate existence in the jurisdiction of its incorporation. 

3.3Taxes, Charges, and Obligations.  Pay and discharge all taxes, assessments,
and governmental charges or levies imposed upon it or upon its income, profits,
properties or any part thereof, prior to the date on which penalties or interest
attach thereto, as well as all claims which, if unpaid, might become an
Encumbrance upon any properties of Debtor, and pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all of the indebtedness and other obligations of whatever nature of Debtor;
provided, however, that Debtor shall not be required to pay any such tax,
assessment, charge, levy, claim, indebtedness or obligation so long as (a) the
validity thereof is being diligently contested by Debtor in good faith and by
proper proceedings, (b) Debtor sets aside on its books adequate reserves
therefor in accordance with generally accepted accounting principles, (c) during
the period of such contest the enforcement of any contested item is effectively
stayed, and (d) in the case where any such tax, assessment, charge, claim or
levy might become an Encumbrance upon any item of the Collateral or any part
thereof, Debtor makes arrangements acceptable to the Secured Party to secure the
payment thereof. 

 

3.4Maintenance of Property.  Keep all property used or useful in its business,
including, without limitation, the Collateral, in good repair, working order,
and condition, and from time to time make all necessary or desirable repairs,
renewals, and replacements thereof. 

3.5Preservation of Patents.  Prosecute diligently any patent application
pertaining to the Patents, now or hereafter pending, file and prosecute
opposition, cancellation, reissue, reexamination, protest, public use,
concurrent use and similar proceedings relating to the Patents, and preserve and
maintain all rights in all Patents.  Any expenses incurred in connection with
the foregoing shall be borne by Debtor. 

 

3.6Notice and Defense of Actions.  Provide Secured Party with immediate notice
of any opposition, cancellation, reissue, reexamination, protest, public use,
concurrent use or similar proceeding relating to the Patents or any part
thereof, and shall diligently defend its rights in any such action or
proceeding. 

 

3.7Collateral.  Execute, deliver, and file, or cause the execution, delivery,
and filing of, any and all documents (including, without limitation, financing
statements and continuation statements) that Secured Party deem necessary or
desirable to create, perfect, preserve, validate, or  

--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------

otherwise protect a first priority lien and security interest in the Collateral;
immediately upon learning thereof, report to the Secured Party any reclamation,
return or repossession of any goods forming a part of the Collateral, any claim
or dispute asserted by any debtor or other obligor owing an obligation to
Debtor, and any other matters affecting the value or enforceability or
collectibility of any of the Collateral; defend the Collateral against all
claims and demands of all persons at any time claiming the same or any interest
therein adverse to the Secured Party, and pay all costs and expenses (including
attorneys' fees and expenses) incurred in connection with such defense;
indemnify and protect the Secured Party against any liability, loss or expense
arising from any such claims, demands, or disputes or out of any such
reclamation, return or repossession of goods forming a part of the Collateral;
provided, however, that if the Secured Party shall so elect, the Secured Party
shall have the right at all times to settle, compromise, adjust or litigate all
claims and disputes directly with the debtor or other obligor owing an
obligation to Debtor upon such terms and conditions as the Secured Party deems
advisable, and all costs and expenses thereof (including attorneys' fees and
expenses) shall be made for the account of Debtor and shall constitute a part of
the Obligations owed to the Secured Party and secured pursuant to this
Agreement.

3.8Notice of Default and Loss.  Give immediate notice to the Secured Party upon
the occurrence of any Event of Default or event which with notice or lapse of
time or otherwise would constitute an Event of Default and of any loss or damage
to any of the Collateral. 

3.9Information.  Furnish Secured Party any information that any Secured Party
may from time to time reasonably request concerning any covenant, provision or
representation contained in this Agreement or any other matter in connection
with the Collateral or Loan Documents. 

4.NEGATIVE COVENANTS OF DEBTOR 

Until all of the Obligations of Debtor are paid and performed in full, Debtor
hereby covenants and agrees that it shall not, unless the Secured Party
otherwise consents in advance in writing:

 

4.1Fundamental Changes.  Amend its Articles of Incorporation or bylaws by any
amendment which would adversely affect Debtor's ability to perform or comply
with any of the terms, conditions or agreements to be performed or complied with
by Debtor hereunder or under any of the Loan Documents or to perform any of the
transactions contemplated hereby or thereby, change its name, consolidate or
merge with any other corporation or other entity, or purchase, lease or
otherwise acquire all or substantially all of the assets of any other entity,
including shares of stock of other corporations, except that Debtor may own
notes and other receivables acquired in the ordinary course of business.  Debtor
shall not take any action described in this Section 4.1 unless and until Debtor
has taken all action requested by Secured Party to further perfect or protect
Secured Party's security interests in the Collateral. 

 

4.2Transfer of Assets.  Sell, lease, assign (by operation of law or otherwise),
pledge or otherwise dispose of any of its properties or assets (including,
without limitation, the Collateral), whether now owned or hereafter acquired,
except for sales of properties and assets other than the Patents and Licenses in
the ordinary course of business and for fair market value.  Debtor shall not
enter into any agreement relating to any Patent or License other than licensing
agreements in the ordinary course of business, which are not inconsistent with
the terms hereof and which do not have a material adverse effect on Debtor. 

--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------

4.3Impairment of Security Interest.  Debtor shall not take or fail to take any
action that it has the right to do, or authorize any licensee or third party to
take or omit to take any action, that may result in a material change to or the
abandonment, invalidation, unenforceability, avoidance, availability or
diminution in the value of the Patents if such abandonment, invalidation,
unenforceability, avoidance, availability or diminution in value would have a
material adverse effect on the operations or financial condition of Debtor, or
would in any manner otherwise impair the value or enforceability of Secured
Party's security interest in any Patent. 

 

5.POWERS AND AUTHORIZATIONS 

 

5.1New or Additional Patents.  If, before the Obligations shall have been
satisfied in full, Debtor shall obtain rights to any new or additional patents
or applications therefor, Debtor shall give to Secured Party prompt notice
thereof in writing.  Any such new patents and applications therefor shall,
without any further action on behalf of Debtor, automatically become subject to
the terms of this Agreement and shall be deemed to be Patents for the purposes
of this Agreement.  Debtor will amend Schedule 1.1 to include any new or
additional patents and applications therefor, but such new or additional patents
and applications therefor shall constitute Collateral hereunder whether or not
Debtor so amends Schedule 1.1; and Debtor agrees to execute such additional
security agreements, financing statements, instruments of registration and
related documents as may be reasonably requested by Secured Party to perfect
Secured Party’s security interest in such patents and applications therefor. 

 

5.2.Power of Attorney.  Debtor hereby irrevocably appoints Secured Party as
Debtor's attorney-in-fact and proxy, with full authority in the place and stead
of Debtor and in the name of Debtor or otherwise, in such Secured Party's
discretion, at any time upon the occurrence and during the continuance of an
Event of Default, to take any action and to execute any instrument which such
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including without limitation (i) to obtain and adjust insurance
required to be paid to any Secured Party under the Loan Documents, (ii) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (iii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
clause (ii) above, (iv) to file any claims or take any action or institute any
proceedings that such Secured Party may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of
Secured Party with respect to any of the Collateral, and (v) to execute and file
one or more financing or continuation statements, and amendments thereto,
relating to the Collateral.  Secured Party shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges, and options
expressly or implicitly granted to Secured Party in this Agreement, and shall
not be responsible for any failure to do so or any delay in doing so.  Secured
Party shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in their individual capacity or in their capacity
as attorney-in-fact except acts or omissions resulting from such Secured Party's
willful misconduct or gross negligence.  This power of attorney is conferred on
Secured Party solely to protect, preserve and realize upon the security
interests in the Collateral.  Secured Party shall not be responsible for any
decline in the value of the Collateral and shall not be required to take any
steps to preserve rights against prior parties or to protect, preserve or
maintain any security interest or lien given to secure the Collateral.  The
powers granted herein are coupled with an interest and shall be irrevocable from
the date hereof and so long as any part of the Obligations is outstanding. 

--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------

5.3Performance by Secured Party.  If Debtor fails to perform any agreement or
obligation contained herein, Secured Party may itself, at its option and in its
sole discretion, perform, or cause performance of, such agreement or obligation,
and the expenses of such Secured Party incurred in connection therewith shall be
payable by Debtor on demand; provided, however, that nothing herein shall impose
any obligation of any kind whatsoever on Secured Party to perform any obligation
or agreement of Debtor. 

 

6.EVENTS OF DEFAULT AND REMEDIES 

 

6.1Events of Default.  The occurrence of any one or more of the following events
shall constitute an "Event of Default" hereunder: 

(a)any action or event that is an "Event of Default" under the Notes; (b) Debtor
shall fail to pay or perform the Obligations when due; (c) any representation or
warranty made by or on behalf of Debtor herein or in any other Loan Document
shall prove to have been incorrect in any material respect on or as of any date
as of which made; (d) Debtor shall at any time fail to observe, satisfy or
perform any of the covenants or agreements contained in Sections 3.1, 3.2, 4.1,
or 4.5 of this Agreement; (e) Debtor shall at any time fail to observe, satisfy
or perform any of the covenants or agreements contained in Sections 3 or 4
(other than in Sections 3.1, 3.2, 4.1 or 4.5) of this Agreement, except that no
failure to observe any of such covenants or agreements hereof shall constitute
an Event of Default hereunder unless such default shall continue unremedied for
a period of twenty (20) business days after written notice of the existence of
such default shall have been received by Debtor from Secured Party; or
(f) Debtor shall default in the payment of principal of or interest on any
Indebtedness (other than the Notes) of Debtor or any such Indebtedness shall be
accelerated or otherwise become due and payable prior to its stated maturity. 

6.2Rights and Remedies of the Secured Party.  Upon the occurrence of any Event
of Default, or at any time thereafter, in addition to all other rights, powers
and remedies herein conferred, conferred in the other Loan Documents or
conferred by operation of law, Secured Party may declare the Obligations due,
payable and performable or to become due, payable and performable to such
Secured Party immediately, including all principal and interest remaining unpaid
on the Notes payable to Secured Party and all other amounts with respect to
Secured Party secured hereby or thereby, all without demand, presentment or
notice, all of which are hereby expressly waived; and from time to time in its
discretion, without limitation and without notice except as expressly provided
below, Secured Party may: 

(a)Exercise with respect to the Collateral all the rights and remedies of a
secured party on default under the Uniform Commercial Code (whether or not the
Uniform Commercial Code applies to the affected Collateral); 

(b)Require Debtor to, and Debtor hereby agrees that it shall at its expense and
upon request of Secured Party forthwith, assemble all or part of the Collateral
and the documentation relating to the Collateral as directed by such Secured
Party and make it available to such Secured Party at a place to be designated by
such Secured Party which is reasonably convenient to both parties; 

(c)Reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest created hereby by any available judicial
procedure; 

--------------------------------------------------------------------------------

-8-

--------------------------------------------------------------------------------

(d)Dispose of, at its office, on the premises of Debtor or elsewhere, all or any
part of the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
of any part of the Collateral shall not exhaust Secured Party's power of sale,
but sales may be made from time to time, and at any time, until all of the
Collateral has been sold or until the Obligations have been paid and performed
in full), and at any such sale it shall not be necessary to exhibit any of the
Collateral; 

(e)Buy the Collateral, or any portion thereof, at any public sale; 

(f)Buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
that is the subject of widely distributed standard price quotations; 

(g)Apply by appropriate judicial proceedings for appointment of a receiver for
the Collateral, or any part thereof, and Debtor hereby consents to any such
appointment; and 

(h)At its discretion, retain the Collateral in satisfaction of the Obligations
whenever the circumstances are such that Secured Party is entitled to do so
under the Uniform Commercial Code or otherwise. 

Debtor agrees that, to the extent notice of sale shall be required by law, five
(5) calendar days' notice to Debtor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification.  Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

6.3Application of Proceeds.  Upon the occurrence of any Event of Default, or at
any time thereafter, Secured Party may in its discretion apply any cash held by
Secured Party as Collateral, and any cash proceeds received by any Secured Party
with respect to any sale of, collection from, or other realization upon all or
any part of the Collateral, to any or all of the following in such order as
Secured Party may elect: 

(a)To the repayment of the reasonable out-of-pocket costs and expenses,
including attorneys' fees and legal expenses, incurred by Secured Party in
connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, (iii) the exercise or enforcement of any of
the rights of Secured Party hereunder; or (iv) the failure of Debtor to perform
or observe any of the provisions hereof; 

 

(b)To the payment or other satisfaction of any liens and other encumbrances upon
any of the Collateral; 

 

(c)To the reimbursement of Secured Party for the amount of any obligations of
Debtor paid or discharged by Secured Party pursuant to the provisions of this
Agreement or the other Loan Documents, and of any expenses of Secured Party
payable by Debtor hereunder or under the other Loan Documents; 

--------------------------------------------------------------------------------

-9-

--------------------------------------------------------------------------------

(d)To the satisfaction of any other Obligations;  

 

(e)By holding the same as Collateral; 

 

(f)To the payment of any other amounts required by applicable law; and 

 

(g)By delivery to Debtor or to whomsoever shall be lawfully entitled to receive
the same or as a court of competent jurisdiction shall direct. 

 

Unless the Secured Party otherwise agrees, all proceeds received by Secured
Party from the sale of, collection from, or other realization upon any
Collateral (net of the actual unreimbursed out-of-pocket costs incurred by
Secured Party in connection with such sale, collection or other realization) and
all payments to Secured Party to reimburse it for certain expenses as provided
herein if Debtor can not pay 100% of the demanded expense amounts shall be
distributed to Secured Party.   

 

6.4Deficiency.  In the event that the proceeds of any sale, collection or
realization of or upon the Collateral by Secured Party are insufficient to pay
all amounts to which Secured Party is legally entitled, Debtor shall be liable
for the deficiency, together with interest thereon as provided in the governing
Loan Documents or (if no interest is so provided) at such other rate as shall be
fixed by applicable law, together with the costs of collection and the fees and
expenses of any attorneys employed by Secured Party to collect such deficiency. 

 

6.5Non-Judicial Remedies.  In granting to Secured Party the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Debtor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Secured Party to enforce its rights by judicial process.
 In so providing for non-judicial remedies, Debtor recognizes and concedes that
such remedies are consistent with the usage of trade, are responsive to
commercial necessity, and are the result of a bargain at arm's length.  Nothing
herein is intended to prevent Secured Party or Debtor from resorting to judicial
process at any party's option. 

 

6.6Remedies Not Exclusive.  All rights, powers and remedies herein conferred are
cumulative, and not exclusive, of (i) any and all other rights and remedies
herein conferred or provided for, (ii) any and all other rights, powers and
remedies conferred or provided for in the Loan Documents, and (iii) any and all
rights, powers and remedies conferred, provided for or existing at law or in
equity, and Secured Party shall, in addition to the rights, powers and remedies
herein conferred or provided for, be entitled to avail itself of all such other
rights, powers and remedies as may now or hereafter exist at law or in equity
for the collection of and enforcement of the Obligations and the enforcement of
the warranties, representations, covenants, indemnities and other agreements
contained the Loan Documents.  Each and every such right, power and remedy may
be exercised from time to time and as often and in such order as may be deemed
expedient by Secured Party and the exercise of any such right, power or remedy
shall not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy.  No delay or omission by Secured
Party or other person or entity in the exercise of any right, power or remedy
will impair any such right, power or remedy or operate as a waiver thereof or of
any other right, power or remedy then or thereafter existing. 

--------------------------------------------------------------------------------

-10-

--------------------------------------------------------------------------------

7.MISCELLANEOUS PROVISIONS 

7.1Additional Actions and Documents.  Debtor shall take or cause to be taken
such further actions, shall execute, deliver, and file or cause to be executed,
delivered, and filed such further documents and instruments, and shall obtain
such consents as may be necessary or as the Secured Party may reasonably request
in order fully to effectuate the purposes, terms, and conditions of this
Agreement and the other Loan Documents, whether before, at or after the closing
of transactions contemplated hereby and thereby or the occurrence of an Event of
Default hereunder. 

7.2Notification. All notices, requests, instructions or other communications to
be given in writing hereunder shall be addressed as follows: 

If to Debtor:

Name:

Address:

 

Fax:

Attention:

with a copy, which shall not constitute notice, to:

 

Address:

 

 

 

Fax:

Attention:

 

If to the Secured Party:

 

Address:

 

Fax:


Written communications shall be deemed given, when addressed to the other party
as set forth above, three days after sent by registered or certified mail, one
day after sent by overnight courier of national repute or on the same day when
delivered in person or when sent by facsimile to the facsimile number as set
forth above, provided that the sending party can provide written evidence of the
communication's successful transmission to such facsimile number.  The
notification information of any party may be changed by notifying the other
parties of such change in accordance with this Section 7.2.  Notice by e-mail
shall not be effective for any purpose under this Agreement.

If Secured Party receives from a third party any notice or other written
communication relating to the Collateral or any other right or obligation of the
Secured Party under this Agreement, it shall forward promptly a copy of such
notice or written communication to the Borrower, unless it is

--------------------------------------------------------------------------------

-11-

--------------------------------------------------------------------------------

clear from the face of the notice or written communication that the Borrower has
received or will receive the same notice or written communication from that
third party.

7.3Expenses.  Debtor shall (a) reimburse the Secured Party and save the Secured
Party harmless against liability for the payment of all out-of-pocket expenses
arising in connection with enforcement of, or the preservation or exercise of
any rights (including the right to collect and dispose of the Collateral) under,
this Agreement or any of the other Loan Documents, including, without
limitation, the fees and expenses of counsel to the Secured Party arising in
such connection; and (b) pay, and hold the Secured Party and subsequent holders
of the Notes harmless from and against, any and all present and future stamp
taxes or similar document taxes or recording taxes and any and all charges with
respect to or resulting from any delay in paying, or failure to pay, such
taxes. 

7.4Severability.  If fulfillment of any provision of the Loan Documents or
performance of any transaction related thereto, at the time such fulfillment or
performance shall be due, shall involve transcending the limit of validity
prescribed by law, then the obligation to be fulfilled or performed shall be
reduced to the limit of such validity; and if any clause or provision contained
in any Loan Document operates or would operate prospectively to invalidate any
Loan Document, in whole or in part, then such clause or provision only shall be
held ineffective, as though not herein or therein contained, and the remainder
of the Loan Documents shall remain operative and in full force and effect. 

7.5Waivers.  No waiver by the Secured Party of, or consent by the Secured Party
to, a variation from the requirements of any provision of the Loan Documents
shall be effective unless made in a written instrument duly executed on behalf
of Secured Party, and any such waiver shall be limited solely to those rights or
conditions expressly waived. 

7.6Rights Cumulative.  The rights and remedies of the Secured Party described in
any of the Loan Documents are cumulative and not exclusive of any other rights
or remedies which the Secured Party or the then holder of the Notes otherwise
would have at law or in equity or otherwise.  Except as otherwise provided
herein, notice to or demand on Debtor in any case shall not entitle Debtor to
any other notice or demand in similar or other circumstances. 

7.7Entire Agreement; Modification; Benefit.  This Agreement, the exhibits
hereto, and the other Loan Documents constitute the entire agreement of the
parties hereto with respect to the matters contemplated herein, supersede all
prior oral and written agreements with respect to the matters contemplated
herein, and may not be modified, deleted or amended except by written instrument
executed by the parties.  All terms of this Agreement and of the other Loan
Documents shall be binding upon, and shall inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and permitted
assigns; provided, however, that no Secured Party may assign or transfer any of
its rights or obligations hereunder except in connection with the transfer or
assignment of a Notes, which is permitted by the terms thereof.  Debtor shall
not have the right to assign or transfer any of its rights or obligations
hereunder without the prior written consent of each Secured Party. 

7.8Termination.  This Agreement shall terminate upon the payment and performance
in full of all Obligations under the Notes.  

7.9Construction.  This Agreement and the other Loan Documents, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto
shall be governed by and  

--------------------------------------------------------------------------------

-12-

--------------------------------------------------------------------------------

construed in accordance with the laws of the State of Colorado (excluding the
choice of law rules thereof).  Each party hereto hereby acknowledges that all
parties hereto participated equally in the negotiation and drafting of this
Agreement and that, accordingly, no court construing this Agreement shall
construe it more stringently against one party than against the other.

7.10Pronouns.  All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require. 

7.11Headings.  Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof. 

7.12Payments.  If any payment or performance of the Notes or of any of the other
obligations under this Agreement or any of the other Loan Documents becomes due
on a day other than a Business Day, the due date shall be extended to the next
succeeding Business Day, and interest thereon (if applicable) shall be payable
at the then applicable rate during such extension.  For the purposes of this
Agreement, "Business Day" means a day other than a Saturday, Sunday or other day
on which commercial banks in Colorado are authorized by law to close. 

7.13Execution.  To facilitate execution, this Agreement and any of the other
Loan Documents may be executed in as many counterparts as may be required; and
it shall not be necessary that the signatures of, or on behalf of, each party,
or the signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or the signatures of the persons required to bind any party, appear
on one or more of the counterparts.  All counterparts shall collectively
constitute a single agreement.  It shall not be necessary in making proof of
this Agreement or any other Loan Document to produce or account for any
particular number of counterparts; but rather any number of counterparts shall
be sufficient so long as those counterparts contain the respective signatures
of, or on behalf of, all of the parties hereto. 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove set forth. 

DEBTOR:LENDER: 

--------------------------------------------------------------------------------

-13-

 